DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s reply regarding Application No. 15/740603 filed 26 October 2020 has been fully considered. Claim(s) 1, 3-5, 7-8, 10-13 have been amended. Claim(s) 2, 6, 16 have been cancelled. Claim(s) 17-18, 20, 22-26 and 33-34 have been confirmed as withdrawn. Claims 1, 3-5, 7-8, 10-13 are currently being examined. In response to the amendments, the objections to the drawings and specification are withdrawn. In response to the amendments, the rejections under 35 USC 112 are withdrawn. In response to the amendments, the rejections under 35 USC 102 are withdrawn. In response to the amendments, the rejections under 35 USC 103 are modified. In light of the amendments, new objections and rejections are made.

Specification
The disclosure is objected to because of the following informalities:
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-5, 7-8, 10-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it recites an improper Markush group. See MPEP § 2173.05(h) I. Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. However, in this case, the scope of the claims is confusing, since it is not clear what the bounds of "is selected from a group consisting of". This indefiniteness may be remedied by replacing the phrase "selected from a group consisting of" with the proper phrase "selected from the group consisting of"
Claims 3-5, 7-8, 10-13 depend on claim 1 and thus are also indefinite.

Claim 1 recites the limitation “wherein the polymer coating provides improved thermal comfort”. The scope of the claim(s) is confusing, because it is not clear what the standard for “improved” is, and further it is not clear what is meant by “thermal comfort”. For purposes of examination, the claim has been interpreted as “modifies thermal properties of ceramic plate”.
Claims 3-5, 7-8, 10-13 depend on claim 1 and thus are also indefinite.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrandt (US 20120118318, already made of record).
Regarding claims 1, 3-5, Hillebrandt discloses a coating composition comprising micro-sized hollow ceramic beads (hollow glass microspheres) that may be coated on a surface of a concrete, cement, natural or artificial stone or clay building element (ceramic plate) (Hillebrandt Paras 22, 54, 141). Hillebrandt discloses the hollow glass spheres have preferable size that may be between 20 and 40 microns (Hillebrandt Paras 129, 130). Hillebrandt discloses that the hollow glass microspheres (HGMS) as a filler may comprise 1-50 volume % of the paint, such as up to 40 volume % (Hillebrandt Paras 108, 144) and further that the filler may comprise 0-20 or 0-50 wt% of a paint formulation (Hillebrandt Para 133 Table 1). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hillebrandt discloses the binder may be acrylic and/or polyurethane polymers (Hillebrandt Paras 81, 134).
Hillebrandt discloses the coating may be the surface coating on items, building elements, medical equipment, or consumer goods that are conventionally touched (Hillebrandt Paras 22, 141, 162). Hillebrandt does not explicitly disclose that the coating provides “improved thermal comfort”. However, given that Hillebrandt teaches a ceramic plate with a coating composition identical to that presently claimed, and are directed to applications that may be the same, it is clear that the teachings of Hillebrandt encompass a coated ceramic plate with the same properties (i.e. improved thermal comfort) as presently claimed.

Regarding claims 7-8, Hillebrandt discloses the glass spheres may have diameters between 20 and 40 microns (Hillebrandt Para 129).
Regarding claim 11, Hillebrandt discloses additives including adhesion promoters and polymerization catalyst, such catalysts encompassing curing (crosslinking) agents (Hillebrandt Paras 81, 83, 85-89)
Regarding claim 12, Hillebrandt discloses up to 10% additives (Hillebrandt Para 133 Table 1), such as up to 5% vol/vol polymerization catalyst, such catalysts encompassing curing (crosslinking) agents (Hillebrandt Paras 81, 83, 85-89).
Regarding claim 13, Hillebrandt discloses up to 10% additives (Hillebrandt Para 133 Table 1), such as up to 5% vol/vol adhesion promoter (Hillebrandt Para 83).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrandt (US 20120118318, already made of record) as applied to claim 1 above, and further in view of Miller et al. (US 5534348, already made of record). 
Regarding claim 10, Hillebrandt discloses the coated item as described above. Hillebrandt discloses contemplating densities such as 0.1 or 0.38 for the HGMS filler (Hillebrandt Paras 104-108, 196).
Hillebrandt does not disclose a true density for the HGMS.
Miller discloses hollow borosilicate (glass) microspheres with diameters less than 50 microns such as 5 to 45 microns with true density such as 0.22 g/cc (Miller Col 5 Lines 27-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the hollow microspheres of Miller in the coating of Hillebrandt in order to gain the benefit of light weight and smooth finish as taught by Miller (Miller Col 3 Lines 7-22).



Response to Arguments
Applicant's arguments filed 26 October 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.
On page 8 of the response, with respect to the substitute Drawings and Specification, it is noted that as set forth above on Page 19, Paragraph 124, Line 1 of the Substitute Specification recites “In the performed tests, which are shown in Figs. 12 and 13” which does not match the Figures as updated. To match the other specification amendments, it should instead recite “In the performed tests, which are shown in Figs. 10 and 11”.
On pages 10-11 of the response applicant argues that the art of record does not teach a polymer coating with the claimed amount and diameter of hollow glass microspheres resulting in “improved thermal comfort”, and that such a property provides benefits over the art of record. However, as set forth above, it is not clear what the standard for “improved” is, and further it is not clear what is meant by “thermal comfort”. For purposes of examination, the claim has been interpreted as “modifies thermal properties of ceramic plate”. Given that Hillebrandt teaches a ceramic plate with a coating composition identical to that presently claimed, and are directed to applications that may be the same (Hillebrandt Paras 22, 141, 162), it is clear that the teachings of Hillebrandt encompass a coated ceramic plate with the same properties (i.e. improved thermal comfort) as presently claimed.
Additionally, the argument that the data provides benefits over the prior art is not persuasive at least for the reason that the closest art of record Hillebrandt teaches hollow glass microspheres (Hillebrandt Paras 22, 54) while the comparative examples of the specification do not contain microspheres.

On pages 11-12 of the response, in response to applicant's argument that Hillebrandt is directed to coatings containing glass spheres for reasons other than thermal comfort, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

On page 12 of the response, in response to applicant's argument that Miller is directed to hollow glass spheres for reasons other than thermal comfort, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hugo (US 20090130430) discloses a lacquer coating that may be acrylic and/or polyurethane based (Hugo Paras 25-26) preferably including glass hollow microspheres (Hugo Para 34) for the purpose of reducing heat conductivity and thus making surfaces more comfortable to touch (Hugo Paras 22, 30).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/               Examiner, Art Unit 1787            

/ELIZABETH A ROBINSON/               Primary Examiner, Art Unit 1787